Citation Nr: 0638095	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  00-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
a right shoulder strain with impingement, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased initial disability rating for 
tendonitis of the left Achilles tendon, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke Virginia.

In July 2002, the veteran cancelled his travel board hearing 
scheduled for August 2002.  He has not requested that the 
hearing be rescheduled. 

The veteran's appeal was previously before the Board in 
February 2004, at which time the Board denied service 
connection for a neck disability and remanded the remaining 
issues on appeal for further evidentiary development by the 
originating agency.  The Board's remand directives have been 
complied with and the case has been returned to the Board for 
further appellate action.

During the pendency of the appeal, the veteran submitted a 
claim for an increased disability rating for his service-
connected back disability.  The Board notes that this issue 
has not previously been adjudicated, and is not before the 
Board at this time.  Accordingly, such issue is referred to 
the RO for appropriate action.

The Board also notes that during the course of the appeal, 
the RO issued a rating decision in March 2005 which assigned 
a 20 percent evaluation for the veteran's right shoulder 
disability.


FINDINGS OF FACT

1.  The veteran's right shoulder disability with impingement 
is manifested by limitation of motion of the major arm at the 
shoulder level.

2.  The veteran's tendonitis of the left Achilles tendon is 
manifested by not more than moderate limitation of motion.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right shoulder strain with impingement have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5201 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for tendonitis of the left Achilles tendon have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that in March 
2004, the originating agency sent the veteran a letter 
informing him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased initial 
disability rating for a right shoulder disability or 
tendonitis of the left Achilles tendon, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased initial disability rating is not 
warranted for either disability.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claims was no more than 
harmless error.

The record also reflects that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate either 
claim.  The Board is also unaware of any such outstanding 
evidence.  

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Factual Background

The veteran's service medical records show that he sought 
treatment for right shoulder and neck pain after a wrestling 
injury in December 1995.  In February 1996, he sought 
treatment for a pop in his neck and arm.  He was noted to 
have slightly decreased range of motion in his neck with 
decreased range of motion in his right shoulder.  The 
assessment at the time was right shoulder/forearm pain.  

In a subsequent report of medical history completed in 
October 1996, the veteran continued to complain of pain in 
his right shoulder with a clicking noise.  He also reported a 
clicking noise in his neck.  The examining physician noted 
that the veteran's neck pain was associated with his 
shoulder.  It was noted that X-rays of the cervical spine 
showed degenerative joint disease.

Similarly, in a December 1997 report of medical history, the 
veteran complained of occasional pain in his shoulder and 
neck.  The veteran reported that the pain in his neck and 
shoulder was first treated in December 1995.  He reported 
that little pain still existed; however, no resolution for 
the problem was given and no treatment was being received.

Following his separation from active duty, the veteran was 
afforded a VA general medical examination in August 1998.  
His complaints included some pain in the shoulder area.  
Pushups and weight lifting caused increased pain.  There was 
no remarkable pain during day to day activities.  The veteran 
also reported some occasional pain in the right side of his 
neck with some clicking in his neck.  Examination of the neck 
revealed no remarkable tenderness on forceful manipulation.  
Range of motion was normal.

The veteran was afforded another VA compensation and pension 
examination in August 2000.  The examiner noted that the 
veteran's major complaints seemed to stem from his right 
shoulder and left Achilles tendon.  The examiner could see no 
signs of radicular symptomatology of the neck.  The veteran 
had full range of flexion, extension, and lateral bending in 
his neck with no tenderness on palpation over the neck 
region.  He also had no tenderness into the shoulder region.  
X-ray findings were normal and there was no sign of any 
degenerative changes.  The examiner noted that the majority 
of the veteran's cervical spine pain stemmed from the 
shoulder region.

In accordance with the February 2004 remand directives, the 
veteran was afforded a VA examination to determine the 
current degree of severity of his tendonitis of the left 
Achilles tendon and right shoulder disability in October 
2004.  

The report of the October 2004 VA examination indicates that 
the veteran  reported some locking and clicking of the right 
shoulder, especially with increased overhead use but he did 
not report any flare-ups.  The examiner also noted that there 
were no dislocations or subluxations of the right shoulder 
and that the veteran did not have a history of inflammatory 
arthritis.  On physical examination of the right shoulder, 
the veteran demonstrated active forward flexion to 130 
degrees before pain limited him.  The veteran demonstrated 
passive forward flexion to 140 degrees compared to 160 
degrees on the contralateral side.  He had external rotation 
to 35 degrees and the same on the contralateral side.  He had 
internal rotation to L8 and the same on the contralateral 
side, and he had abduction to 80 degrees compared to 90 
degrees on the contralateral side.  According to the 
examination report, the veteran had 4/5 strength in forward 
flexion, abduction, internal rotation and external rotation, 
and he also had tenderness with resisted strength testing.  
The examiner also noted that the veteran had significant pain 
at 130 degrees of forward flexion which almost caused his arm 
to drop and his pain and weakness got worse with increased 
overhead movements the longer he held his hand in an over the 
shoulder position.

The examination report also indicates that the veteran 
reported increased pain and weakness of his left Achilles 
tendon with increased activity such as standing or prolonged 
walking.  On physical examination of the left Achilles 
tendon, the examiner noted that the veteran did have a small 
nodule that was tender to palpation.  However, he also noted 
that the veteran had full active range of motion which 
included 20 degrees of dorsiflexion, 40 degrees of plantar 
flexion and 15 degrees of inversion and eversion.  The 
examiner also noted that the veteran had decreased strength 
of 3/5 and he was only able to weakly do a single-leg toe 
raise which caused him to become fatigued after several 
efforts.

The examiner also indicated that the veteran did not have any 
increased incoordination in addition to the fatigability 
described above and he opined that the veteran would not have 
any additional limits on his functional mobility during 
flare-ups but he would have some functional disability on 
repeated use.  The examiner also noted that the veteran at 
that time was able to maintain a fairly highly active 
occupation as a fork lift operator.

VA outpatient records document occasional treatment for both 
of the service-connected disabilities but do not provide the 
detailed findings required for rating purposes.  

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Analysis

Tendonitis of the Left Achilles Tendon 

The veteran's tendonitis is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that 
code, moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The medical evidence shows that this disability is manifested 
by tenderness, some pain on motion, reduced strength and 
increased fatigability.  In addition, the functional 
impairment is increased with repeated use.  However, the 
record also shows that the veteran is able to maintain 
employment as a fork lift operator and that he demonstrated 
full active range of motion at the most recent VA 
examination.  In fact, none of the medical evidence provides 
a basis for finding that the limitation of motion of the 
veteran's left ankle more nearly approximates marked than 
moderate.  Accordingly, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5271 for any portion of 
the initial evaluation period.

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none. 

In addition, the Board has considered the benefit-of-the- 
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.

Right Shoulder Disability

The veteran's right shoulder strain with impingement is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Under that code, a 20 percent 
rating is warranted for limitation of motion of the major or 
minor arm at the shoulder level.  A higher evaluation of 30 
percent is warranted for limitation of motion of the major 
arm midway between the side and shoulder level.  

The medical evidence of record shows that the veteran 
experiences limitation of motion of the right arm at the 
shoulder level due to pain.  In fact, results from the 
veteran's most recent VA examination indicate that the 
veteran experiences pain most significantly with overhead 
movement.  Medical evidence of record also shows that the 
veteran has complained of shoulder pain beginning with 
adbduction of the shoulder at 80 degrees.  He has some 
additional functional impairment due to slight weakness and 
also has additional functional impairment on repeated use, 
but none of the medical evidence shows that this additional 
functional impairment is sufficient to more nearly 
approximate limitation to mid-way between the side and 
shoulder level than limitation at the shoulder level.  
Accordingly, the Board has concluded that the disability does 
not warrant a rating in excess of 20 percent under Diagnostic 
Code 5201 for any portion of the initial evaluation period.

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none. 

In addition, the Board has considered the benefit-of-the- 
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no showing that either disability has 
necessitated frequent periods of hospitalization or resulted 
in functional impairment not contemplated by the applicable 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

A disability rating in excess of 20 percent for a right 
shoulder strain with impingement is denied.

A disability rating in excess of 10 percent for tendonitis of 
the left Achilles tendon is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


